 



Exhibit 10.1
 
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS FIRST AMENDMENT, dated as of July 23, 2010 (this “AMENDMENT”) and effective
as of July 16, 2010, is made and entered into by and among TRUMP ENTERTAINMENT
RESORTS HOLDINGS, L.P., a Delaware limited partnership (the “BORROWER”), TRUMP
ENTERTAINMENT RESORTS, INC., a Delaware corporation and general partner of the
Borrower (“TER” or the “GENERAL PARTNER”), as a Guarantor, the Subsidiary
Guarantors, the Lenders, Beal Bank, SSB, as collateral agent (the “COLLATERAL
AGENT”) for the Secured Parties and Beal Bank, SSB, as administrative agent (the
“ADMINISTRATIVE AGENT”, and together with the COLLATERAL AGENT, the “AGENTS”)
for the Lender Parties.
 
RECITALS: 
 
A.  The Borrower, TER, the Subsidiary Guarantors, the Lenders, the
Administrative Agent and the Collateral Agent are party to that certain Amended
and Restated Credit Agreement (the “CREDIT AGREEMENT”) dated as of July 16,
2010;
 
B.  The Borrower, TER, the Subsidiary Guarantors, the Lenders, the
Administrative Agent and the Collateral Agent desire to amend the Credit
Agreement to reflect the Bankruptcy Court’s ruling on July 15, 2010 regarding
the replacement of the term “Borrower” with the term “General Partner” relating
to the cash flow sweep provisions and for certain financial reporting
requirements.
 
C.  All capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Credit Agreement, unless otherwise defined herein.
 
AGREEMENTS:
 
Accordingly, in consideration of the premises and the mutual covenants contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:
 
ARTICLE I
 
AMENDMENTS TO CREDIT AGREEMENT
 
1.             The definition of “Available Cash Flow” in the Credit Agreement
is hereby amended by replacing the first, second and third instance of
“Borrower” with “General Partner” and the fourth and fifth instance of
“Borrower” with “General Partner and its Subsidiaries”, each as contained in the
definition of “Available Cash Flow”.
 
2.             The definition of “EBITDA” in the Credit Agreement is hereby
amended by replacing “Borrower” with “General Partner” in the definition of
“EBITDA”.
 
3.             The definition of “Fiscal Year” in the Credit Agreement is hereby
amended by replacing “Borrower” with “General Partner” in the definition of
“Fiscal Year”.
 
4.             The definition of “Free Cash Flow” in the Credit Agreement is
hereby amended by replacing the first instance of “Borrower” with “General
Partner” and by replacing the second instance of “Borrower” with “General
Partner and its Subsidiaries”, each as contained in the definition of “Free Cash
Flow”.
 
5.             The definition of “Net Income” in the Credit Agreement is hereby
amended by replacing each instance of “Borrower” with “General Partner” in the
definition of “Net Income”.
 
6.             Section 5.03(b) of the Credit Agreement is hereby amended by
replacing each instance of “Borrower” with “General Partner” in section 5.03(b)
of the Credit Agreement.
 
7.             Section 5.03(c) of the Credit Agreement is hereby amended by
replacing each instance of “Borrower” with “General Partner” in section 5.03(c)
of the Credit Agreement.
 
8.             Section 5.03(d) of the Credit Agreement is hereby amended by
replacing each instance of “Borrower” with “General Partner” in section 5.03(d)
of the Credit Agreement.
 
9.             Item 4 of Schedule 5.01(k) to the Credit Agreement is hereby
amended by deleting the phrase “the day that is seven days after the Closing
Date” and replacing it with “July 30, 2010”.
 
ARTICLE II
 
MISCELLANEOUS
 
10.           Bankruptcy Court Ruling and Schedule 5.01(k).  The Loan Parties,
Lenders, and Agents agree that this Amendment, when executed and delivered, will
satisfy the Bankruptcy Court’s ruling referred to in Recital B above and item 1
of Schedule 5.01(k) to the Credit Agreement.
 
11.           Full Force and Effect. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent or Collateral Agent under, the Credit Agreement or any
other Loan Documents, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Loan Documents, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.
 
12.           No Oral Agreements.  THIS AMENDMENT, TOGETHER WITH THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS AS WRITTEN, REPRESENT THE FINAL
AGREEMENTS BETWEEN AND AMONG THE PARTIES HERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG (A) ANY LOAN
PARTY, (B) ANY AGENT AND/OR (C) ANY LENDER.
 
13.           Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER
LAW.
 
14.           Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.
 
15.           Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AMENDMENT OR THE ACTIONS OF ANY AGENT OR ANY LENDER PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.
 
16.           Headings.  The headings in this Amendment are for the purpose of
reference only and shall not affect the construction of this Amendment.
 
                IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be duly executed by their respective authorized officers as of the
day and year first above written.
 
[Remainder of Page Intentionally Left Blank]
 
 
BEAL BANK, SSB
as Administrative Agent and Collateral Agent
   
By:
/s/ Jacob Cherner
Name:
Jacob Cherner
Title:
Authorized Representative

 
 
ICAHN PARTNERS LP
as a Lender
   
By:
/s/ Edward Mattner
Name:
Edward Mattner
Title:
Authorized Signatory





ICAHN PARTNERS MASTER FUND LP
as a Lender
   
By:
/s/  Edward Mattner
Name:
Edward Mattner
Title:
Authorized Signatory



 
ICAHN PARTNERS MASTER FUND II LP
as a Lender
   
By:
/s/  Edward Mattner
Name:
Edward Mattner
Title:
Authorized Signatory



 
ICAHN PARTNERS MASTER FUND III LP
as a Lender
   
By:
/s/ Edward Mattner 
Name:
Edward Mattner  
Title:
Authorized Signatory





TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P.,
as Borrower
 
 
By:  Trump Entertainment Resorts, Inc., its general partner
   
By:
/s/ John P. Burke
Name:
John P. Burke
Title:
Chief Financial Officer, Executive Vice President and Corporate Treasurer



 
TRUMP ENTERTAINMENT RESORTS, INC.,
as a Guarantor
   
By:
/s/ John P. Burke 
Name:
John P. Burke 
Title:
Chief Financial Officer, Executive Vice President and Corporate Treasurer



 
TERH LP Inc.,
as a Subsidiary Guarantor
   
By:
/s/ Robert M. Pickus 
Name:
Robert M. Pickus
Title:
Vice President and Secretary





TRUMP MARINA ASSOCIATES, LLC;
 
TRUMP PLAZA ASSOCIATES, LLC;
 
TRUMP TAJ MAHAL ASSOCIATES, LLC;
 
TRUMP ENTERTAINMENT RESORTS DEVELOPMENT COMPANY, LLC;
each as a Subsidiary Guarantor
 
By:  Trump Entertainment Resorts Holdings, L.P., their sole member
 
By:  Trump Entertainment Resorts, Inc., its general partner
   
By:
/s/ John P. Burke
Name:
John P. Burke
Title:
Chief Financial Officer, Executive Vice President and Corporate Treasurer


 
TRUMP ENTERTAINMENT RESORTS FUNDING, INC.,
as a Subsidiary Guarantor
   
By:
/s/ John P. Burke 
Name:
John P. Burke
Title:
Chief Financial Officer, Executive Vice President and Corporate Treasurer 


